Citation Nr: 1704955	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  13-22 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include as due to the service-connected right ankle disability. 

2.  Entitlement to service connection for a left knee disability, to include as due to the service-connected right ankle disability.

3.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to November 1988 and from December 1989 to May 1994. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In the June 2011 rating decision, the RO granted service connection for tinnitus; granted a disability rating of 10 percent for a right ankle disability; granted service connection for right ear hearing loss; denied entitlement to service connection for left ear hearing loss; denied entitlement to service connection for kidney disease; and denied entitlement to service connection for panic disorder and depressive disorder.  In his June 2013 substantive appeal, the Veteran limited the appeal to the issues of service connection for a right knee disability, a left knee disability, and hypertension.

In April 2015, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the testimony is associated with the claims file.  

Following the last Statement of the Case in October 2015, new evidence, in the form of VA treatment records and medical opinions, has also been associated with the Veteran's claims folder unaccompanied by a waiver of local consideration.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).  However, as this evidence is either not relevant to the claims being decided (hypertension and bilateral knee disabilities) or is duplicative of evidence already associated with the claims file, the Board may proceed to adjudicate the claim with no prejudice to the Veteran


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a current right knee disability that was initially manifested in service, manifested within one year of service separation, or was caused or aggravated by his service-connected right ankle disability.

2.  The preponderance of the evidence is against finding that the Veteran has a current left knee disability that was initially manifested in service, manifested within one year of service separation, or was caused or aggravated by his service-connected right ankle disability.

3.  The preponderance of the evidence is against a finding that the Veteran's hypertension manifested in service or to a compensable degree within a year of separation from active service, or that the Veteran's hypertension is otherwise etiologically related to his active service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2. A right knee disability was not incurred in or aggravated by service, may not be presumed to have been so incurred or aggravated, and was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The Veteran's hypertension was not incurred in, or aggravated by, service and may not be presumed to have been so incurred in service. 38 U.S.C.A. §§ 1110, 1112, 1131 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

VA's duty to notify was satisfied by letters in November 2010 and August 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issues has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment and records from the Social Security Administration (SSA) used in conjunction with a claim for SSA disability benefits.  He was also afforded VA examinations in October 2015 that are adequate to decide the Veteran's claims, specifically for his right and left knee claims and his hypertension claim.  These examinations are adequate because the examiners discussed the Veteran's medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran identified private non-VA records at the April 2015 hearing that could be potentially relevant to his claims.  The Veteran testified that he would attempt to obtain these records.  The Veteran has not supplied these records and has not authorized VA to attempt to obtain them on his behalf, thus VA has satisfied the duty to assist him with regards to these records.  

The agency of original jurisdiction (AOJ) substantially complied with the August 2015 remand orders, namely obtaining further examinations of the Veteran and obtaining additional pertinent records.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  VA attempted to obtain treatment records from various VA Medical Centers (VAMCs) identified by the Board in the August 2015 remand, but an August 2015 memorandum reports that no records exist for the Veteran at these VAMCs. An August 2015 letter to the Veteran also asks for his assistance in obtaining private treatment records identified by the Board in the August 2015 remand.  It does not appear that the Veteran returned the authorization to obtain records on his behalf or any additional records.  

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II.  Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

Service connection may also be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2014); 38 C.F.R. § 3.303(a) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Moreover, where a Veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and arthritis is shown by X-ray evidence or hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such diseases shall be presumed to have been incurred in service, even though there is no evidence of such diseases during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).  

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (adding that "[w]hen service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition").  Additionally, service connection may be established by the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Factual Background

The Veteran's service treatment records (STRs) are negative for treatment of either hypertension or knee arthritis.  

The Veteran's STRs do reflect treatment for a right ankle condition, complaints of knee pain, and high blood pressure.  For instance, a treatment note from October 1985 indicates that the Veteran sustained a twisted ankle playing football that resulted in swelling and pain to pressure.  An STR from February 1987 indicates that the Veteran complained of knee pain with a history of pain for four months and a recent increase in pain.  Notes from a radiologic consultation in July 1988 reflect no significant abnormalities of the Veteran's left and right Tibia.  On his reenlistment report of medical history from October 1989, the Veteran denied a history of arthritis, lameness, or "trick" or locked knee.  The report of medical examination from the same date records that his lower extremities are normal.   A note from September 1993 records chronic right ankle and foot pain.  In January 1994, the Veteran was assessed as having pes planus and right lateral ankle pain.  The Veteran reported painful or swollen joints on his April 1994 report of medical history.  However, the Veteran explained that this answer related to his swelling and pain in his feet.  

During the Veteran's separation examination in April 1994 the examiner recommended the Veteran undergo a five day blood pressure check due to elevated blood pressure readings.  The Veteran completed this monitoring and did not report he was taking any medication during this period.  The Veteran's five day blood pressure check was read as being within normal limits and he was found qualified to separate from service.  The examiner noted that the Veteran's lower extremities were normal.  

VA conducted a general medical examination of the Veteran in July 1994.  Cardiovascular testing was conducted and the Veteran's musculoskeletal system was examined.  The VA examination report does not note diagnoses of either hypertension or arthritis in either knee.  

A document that appears to be from October 2001 reflects complaints by the Veteran of bilateral knee pain.  The Veteran complained that his knees hurt when he climbed up and down trucks and ladders, which was part of his job.  Examination of the Veteran's knees reflected some patellofemoral crepitus, but good stability of the knees, absence of joint line tenderness, normal range of motion, and normal gait.  Imaging of the Veteran's knees was unremarkable.  The Veteran's treating doctor noted patellofemoral syndrome.  

A treatment note from January 2006 indicates that the Veteran has a history of hypertension.  At an evaluation for possible atrial fibrillation in May 20006, the Veteran was noted to have a past medical history of hypertension.  His blood pressure was controlled at this encounter.  The Veteran was put through an exercise test in May 2006 to test his cardiovascular functioning and noted to have hypertension.  

At treatment in April 2007, the Veteran complained of bilateral knee pain.  However, his knee motion was noted to be excellent, his knees were stable, and his gait was unremarkable. Imaging of the Veteran's knees was read to be unremarkable.  Imaging from September 2007 indicates joint fluid and suprapatellar fluid present in the Veteran's right knee, but does not note degenerative joint disease or arthritis.  The Veteran returned in March 2008 complaining of right knee pain, but imaging only reflected a small joint effusion with intact meniscus and no evidence of arthritis or degenerative joint disease.  

The record includes evidence of an October 2007 nephrology consultation.  At this consultation, J.M., Advance Registered Nurse Practitioner, noted that the Veteran had a past history of hypertension for 20 years and had been on medication for the last ten years.  J.M. noted that the Veteran's father has hypertension and that high blood pressure runs strongly in the Veteran's family.  Further, the Veteran's hypertension was very well controlled at the consultation, though the Veteran claimed that his blood pressure can rise.  At an ischemic evaluation also in October 2007, the Veteran was diagnosed with hypertension.  

Pursuant to his application for Social Security Disability benefits, the Veteran submitted a statement in September 2009 that described fluttering in his chest due to his high blood pressure.  

An imaging report dated February 2010 on the Veteran's bilateral knees notes only normal knees, without evidence of degenerative changes.  

At a treatment encounter with Dr. B.K.T. in March 2010 for low back, pelvis, knee, and neck pain, he reported that he had been in a motor vehicle accident in 2004 that resulted in injuries to his low back, pelvis, and bilateral knees.  He complained of increased bilateral knee pain in June 2010.  A treatment note from October 2010 reflects complaints of knee pain, but also points out that the Veteran's many years as a construction worker contribute to most of his pain.  

The Veteran underwent imaging of his knees in November 2010.  The right knee showed mild degenerative changes, small joint effusion, possible tendinopathy of the distal quadriceps tendon, and mild increased signal and slight widening of the ACL consistent with splaying without tear seen.  The left knee showed mild to moderate degenerative changes, small joint effusion, and mild subluxation of the anterior horn of the medial meniscus, but otherwise the remainder of the internal structures appeared intact.  The Veteran presented in December 2010 with complaints of a history of 20 years of bilateral knee pain that he stated started when he was on active duty.  

When the Veteran was evaluated for foot pain in May 2012, the podiatrist noted that the Veteran was wearing new appearing non-rigid knee supports on both legs.  At treatment in June 2012, the Veteran requested new knee braces but denied pain or distress at that time.  The Veteran reported in a pain questionnaire dated July 2012 that his joint pain increased after the 2004 motor vehicle accident, but also stated that he has been experiencing pain since his military service.  The Veteran's knee joint range of motion was noted to be normal at an evaluation in September 2012, but his gait was slow and cautious due to knee pain and he could not heel-toe walk or squat due to knee pain.  An orthopedic evaluation from October 2013 recorded that the Veteran had a history of knee pain without any objective evidence of any problem at that time.  

Treatment notes from November 2014, among others, indicate that the Veteran complained of knee pain and was treated with medication.  However, at the November 2014 treatment he linked his knee pain to his work as a construction worker and stated this work was very hard on his joints.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2015.  The Veteran testified that his in-service duties required him to climb telephone poles and lock his knees for extended periods.  The Veteran reported that he complained of knee pain in service and imaging revealed an issue, but his doctor told him that it was common and he should ignore the issue.  The pain did not go away but the Veteran dealt with the pain.  The Veteran testified that he injured his right ankle in-service, which forced him to limp on his left knee and this caused pain in his left knee.  The Veteran reported that he worked in the construction industry after his service and his knees would swell up.  The Veteran testified that he saw a civilian doctor within the first year or year and half after his service to treat his knees.  

As for his hypertension, the Veteran testified that he was never diagnosed with high blood pressure in service.  The Veteran asserted that when his blood pressure was tested in service, the reading recorded was always after he had been told to lie down and did not reflect an accurate picture of his blood pressure.  However, the Veteran also testified that he was not required to lie down or wait before testing during the five day blood pressure check.  The Veteran reported that he was first diagnosed with hypertension in 2000 by a Dr. C.  The Veteran reported that he would attempt to obtain records of his treatment by Dr. C.  

The Veteran was afforded a VA examination of his knees in October 2015.  The VA examiner reviewed the Veteran's claims file.  The VA examiner diagnosed the Veteran with osteoarthritis in both knees based off imaging of his knees from November 2010.  The Veteran reported a full history of his knee claims to the VA examiner, including his in-service duties and his post service treatment.  The VA examiner performed a full evaluation of the Veteran's medical history and current knee limitations, concluding that the Veteran's bilateral degenerative joint disease in his knees resulted in mild functional limitation.  The VA examiner noted that the Veteran's osteoarthritis results from a complex interplay of multiple factors, including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biomechanical processes.  The VA examiner reported a strong association between obesity and osteoarthritis of the knees.  

The VA examiner opined that the Veteran's bilateral knee degenerative joint disease was not incurred in or related to the Veteran's active service because the Veteran's STRs are silent for this disability, his immediate post-service medical records are silent for this condition, he suffered a bilateral knee injury in a 2004 motor vehicle accident, and objective testing did not reflect bilateral degenerative joint disease until November 2010.  As for the Veteran's in-service complaints of knee pain, the VA examiner pointed out that the Veteran's STRs indicate that these complaints resolved without residuals and medical evidence prior to his 2004 motor vehicle accident does not reflect bilateral knee conditions or residuals.  

The VA examiner also concluded that is less likely than not that the Veteran's bilateral knee disabilities were caused or aggravated by his service-connected right ankle disability.  The VA examiner pointed out that the Veteran's service-connected right ankle sprain does not result in functional limitation as reported at the March 2014 VA examination and that imaging from March 2015 of the Veteran's right ankle was normal.  Additional evidence consistent with this opinion was added to the file in March 2016, namely a VA examination report that showed no functional impact from the Veteran's right ankle disability.  The VA examiner opined that there is no clinical correlation or nexus between the Veteran's knee disabilities and his service-connected right ankle disability.  The VA examiner also pointed out that there is no objective medical evidence supporting the idea that bilateral knee degenerative joint disease can be aggravated by a right ankle sprain with normal imaging.  

The Veteran was afforded a VA examination in October 2015 for his hypertension claim.  The VA examiner reviewed the Veteran's entire claims folder and diagnosed him with hypertension dating back to 2006.  The VA examiner recorded the Veteran's subjective history relating to his hypertension and relevant medical evidence.  The VA examiner concluded that the Veteran's hypertension does not impact his ability to work.  

The VA examiner opined that the Veteran's hypertension was less likely than not incurred in or caused by his active service.  The VA examiner pointed out that the Veteran's STRs are silent for diagnosis, management, or treatment of hypertension.  Further, the VA examiner noted that the Veteran's April 1994 five day blood pressure check does not meet the VA criteria for essential hypertension.  The VA examiner pointed out that there is insufficient medical documentation to support the October 2007 nephrology consultant's finding that the Veteran has had hypertension for 20 years or was taking medication for the past ten years.  The VA examiner also noted that there was insufficient evidence to support the conclusion that the Veteran's claim had onset during the Veteran's first post service year.  

Analysis - Left Knee and Right Knee Disability

The Veteran asserts that his knees were injured by his service, or alternatively, that his service-connected right ankle disability caused or aggravated his bilateral knee disabilities.  The Veteran asserted at the April 2015 hearing that his duties climbing telephone poles required him to lock his knees for long periods, and this led to knee pain.  He asserted that he did not complain more often because he was discouraged from doing so by the treating service members.  He also asserted that his in-service injury to his right ankle caused him to alter his gait and ended up contributing to his knee disabilities.  

After a review of the evidence, the Board finds that the Veteran does not have a left or right knee disability for which service connection is warranted.  

The October 2015 VA examiner diagnosed the Veteran with osteoarthritis in both his knees.  Accordingly, as there are current bilateral knee disabilities, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including arthritis, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this instance, however, service connection for osteoarthritis on a presumptive basis is not warranted as the record does not show X-ray evidence of arthritis within one year of the Veteran's separation from active duty.  The Veteran did testify that he saw a doctor within one year of his separation from service for knee pain and he testified that he would attempt to obtain these records.  Yet he has not submitted records of this encounter and has authorized VA to obtain these records on his behalf.  Thus, there is insufficient evidence to conclude that the Veteran was diagnosed with arthritis in either knee based on X-ray evidence within one year of his service.  Accordingly, service connection for osteoarthritis on a presumptive basis is not warranted.

The Board also finds that the weight of the evidence is against a finding that the Veteran's current bilateral knee disabilities are etiologically related to the Veteran's military service on a direct or secondary basis.

The Board finds most persuasive the opinion of the October 2015 VA examiner.  That examiner opined that the Veteran's bilateral knee degenerative joint disease was less likely than note related to the Veteran's service because he was not treated in service for this disability, he was not treated immediately after service for it, and objective testing did not reveal degenerative joint disease in the Veteran's knees until 2010.  The VA examiner noted an intervening injury in 2004 that injured the Veteran's knees.  This is consistent with the treatment notes from Dr. B.K.T. in March 2010, which noted that the 2004 motor vehicle accident resulted in injuries to his knees.  Further, the VA examiner pointed out that the Veteran's in-service knee injuries appeared to have resolved without residuals.  The October 2015 VA examiner's opinion is consistent with the medical evidence of record, namely the Veteran's July 1994 general medical examination that did not note trouble with the Veteran's knees and objective medical imaging that did not reflect arthritis until many years after the Veteran's service.  

The Board acknowledges that the October 2015 VA examiner's opinion is based partially off the lack of evidence of bilateral knee condition prior to his motor vehicle accident in 2004, which does not address the October 2001 treatment for complaints of knee pain.  However, the Board finds that this isolated piece of evidence of knee pain without diagnosis of arthritis or degenerative joint disease insufficient to render the October 2015 VA examiner's opinion inadequate.  Further, there is no evidence of follow up treatment, residuals, or a pattern of complaints that would call into question the VA examiner's ultimate opinion.   

With respect to establishing service connection on a secondary basis, the weight of the evidence of record is against a finding that the Veteran's bilateral knee disabilities are caused, or aggravated, by his service-connected right ankle disability. 

Although the Veteran has maintained that his bilateral knee disabilities are the result of his service-connected right ankle injury and the strain that it placed on his knees, this assertion is inconsistent with other, more probative evidence of record.  In this regard, the Board finds that the October 2015 VA examiners opinion offers the strongest and most persuasive evidence regarding the Veteran's secondary service connection claim.  The VA examiner opined that it was less likely than not that the Veteran's bilateral knee disabilities were caused or aggravated by his service-connected right ankle sprain.  The VA examiner pointed out that the Veteran's March 2014 VA examination noted no functional limitation from his right ankle and imaging from March 2015 was read as normal.  Another VA examiner of the Veteran's right ankle from March 2016 confirms that the Veteran's right ankle disability does not result in functional limitation.  Further, the VA examiner explained that there is no objective medical evidence supporting the conclusion that bilateral knee degenerative joint disease can be aggravated by a right ankle sprain with normal imaging.  Thus, the weight of the medical evidence is against a finding that the Veteran's bilateral knee disabilities are caused or aggravated by a service-connected disability.

There is not sufficient competent evidence or opinion even suggesting that there exists a direct or secondary medical nexus between a current bilateral knee disability and the Veteran's active duty service.  In fact, the only competent medical opinion addressing the etiology of the Veteran's bilateral knee disabilities weighs against the claim.

The Board acknowledges that a layman is competent to report what he or she experiences through one of the senses and the Veteran has presented lay testimony as to the etiology of his knee disabilities.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  Under certain circumstances, a lay person is also competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, whether the Veteran's bilateral knee disabilities were caused by service or service connected disabilities requires specialized training for a determination as to causation, and is therefore not susceptible of lay opinion.  Thus, while the Board has considered the Veteran's lay assertions regarding his in-service complaints and treatment, and his reports as to symptoms since that time, the Board ultimately places far more probative weight on the October 2015 VA examiner's opinion.  The Board also finds the Veteran's contentions that he has suffered knee pain since service less persuasive than the objective medical evidence provided by the STRs that do not document complaints of knee pain in service or in the years shortly thereafter.  Given that the most probative evidence is against a finding of a relationship between the bilateral knee disabilities and service, the Board finds that service connection is not warranted.

In sum, the weight of the evidence shows that the Veteran's bilateral knee disabilities are unrelated to service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim of service connection for the bilateral knee disabilities, that doctrine is not applicable.  38 U.S.C.A. § 5107(b).

Analysis - Hypertension

The Veteran asserts that his hypertension is a result of his service.  The Veteran asserted at the April 2015 hearing that he was repeatedly tested in-service for high blood pressure and should have been diagnosed with hypertension based on his blood pressure readings.  The Veteran also asserted that his in-service blood pressure readings were misleading, as they came after he had rested. 

After a review of the evidence, the Board finds that the Veteran's hypertension does not warrant service connected.  

The October 2015 VA examiner diagnosed the Veteran with hypertension.  Accordingly, as there is a current hypertension disability, the first Shedden element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  

As noted above, service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this instance, however, service connection for hypertension on a presumptive basis is not warranted as the record does not show a diagnosis of hypertension within one year of the Veteran's separation from active duty.  The Veteran admitted that he was not diagnosed with hypertension until 2000, many years after his service.  No evidence suggests a diagnosis of hypertension prior to this date.  Accordingly, service connection for hypertension on a presumptive basis is not warranted.

The weight of the evidence of record is against a finding that the Veteran's hypertension initially manifested in, or is otherwise etiologically related to, his active service.  The Board finds most persuasive the opinion of the October 2015 VA examiner.  The October 2015 VA examiner opined that the Veteran's hypertension is less likely as not incurred in or aggravated by his service.  As noted in the October 2015 VA examination report, although the Veteran's service treatment records may indicate several episodes of elevated blood pressure readings, no diagnosis, management, or treatment of hypertension was ever rendered during the Veteran's service.  The VA examiner also added that the Veteran did not meet the diagnostic criteria for hypertension during the April 1994 five day blood pressure check.

Instead, the Veteran first reported that he was diagnosed with hypertension in 2000, many years after his separation from service.  The October 2015 VA examiner dated the Veteran's diagnosis with hypertension to 2006 based on the medical records available.  The passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all of the relevant facts and available evidence).  The Board notes the Veteran's contention in his June 2013 substantive appeal that he was told numerous times that he had hypertension while he was on active duty.  However, the STRs are inconsistent with this statement and the Veteran testified at the April 2015 hearing that he was first diagnosed with hypertension in 2000.  While the Veteran may believe he had hypertension in service, the Board must find any assertion that he was actually given a diagnosis in service not credible in light of the STRs, subsequent medical evidence, and his own admission on his formal claim and during his personal hearing that he did not receive a formal diagnosis until 2000.

In addition to the passage of time between the Veteran's active service and his diagnosis of hypertension, there is not sufficient competent evidence or opinion suggesting that there exists a medical nexus between the Veteran's current hypertension and his active service.  

The October 2007 nephrology consultation reported that the Veteran's hypertension began 20 years earlier, however this report conflicts with medical evidence the Board finds more persuasive.  The Veteran's STRs from 1987 do not include a diagnosis of hypertension, and indeed, the Veteran was not diagnosed with hypertension during his service that ended in May 1994.  Even his post service July 1994 general medical examination did not include a diagnosis of hypertension.  J.M. did not describe what medical records were used to conclude that the Veteran had a 20 year history of hypertension and it is unclear from the record whether STRs were available for J.M. to review.  Further, J.M. was not specifically evaluating the Veteran's hypertension and did not offer an opinion as to the etiology of this condition.  The October 2015 VA examiner pointed out that there is insufficient evidence to support J.M.'s opinion that the Veteran had hypertension for the past 20 years.  The Board finds this note by J.M. less persuasive than other medical evidence that weighs against the Veteran's claim.

The Board acknowledges, as explained above, that a layman is competent to report what he or she experiences through one of the senses.  See Layno, 6 Vet. App at 470.  However, the Veteran's hypertension disability is not a simple medical condition he is competent to identify, and he is not competent to relate his current diagnosis to service.

The Board therefore finds that the expert opinion of the October 2015 VA examiner greatly outweighs any opinion of the Veteran regarding the onset and etiology of the Veteran's hypertension.  The Board acknowledges the Veteran's contentions at the April 2015 hearing as outlined previously, namely that he should have been diagnosed with hypertension in-service, his blood pressure readings are misleading as they are from a period after he rested, and the five day blood pressure check reflects hypertension.  However, as discussed, the etiology of the Veteran's hypertension disability is a complex medical matter beyond the knowledge of a layperson.  Thus, while the Board has considered the Veteran's lay assertions regarding his in-service complaints and treatment, and his reports as to symptoms since that time, the Board ultimately places far more probative weight on the October 2015 VA examiner's opinion.  Given that the most probative opinion is against a finding of a relationship between the hypertension disability and service, the Board finds that service connection is not warranted.

At the hearing, the Veteran asserted that he was not treated for high blood pressure for many years and this affected his internal organs.  To the extent that the Veteran's statements could be interpreted as claiming secondary service connection for a kidney disability due to his hypertension, service connection is not being awarded for the Veteran's hypertension.  See 38 C.F.R. § 3.310(a), (b).  To the extent that the Veteran was attempting to otherwise relate his hypertension to medicines he took in service or other disabilities, he is not competent to offer such an opinion.  See 38 C.F.R. § 3.159.  

In summary, the weight of the evidence is against a finding that the Veteran's hypertension is caused by, or otherwise etiologically related to, his active service.  Additionally, presumptive service connection for the Veteran's hypertension is not warranted, as the evidence of record fails to establish that the Veteran's disability manifested to a compensable degree within one year of his separation from service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

Entitlement to service connection for a right knee disability, to include as due to the service connected right ankle disability, is denied.

Entitlement to service connection for a left knee disability, to include as due to the service connected right ankle disability, is denied.

Service connection for hypertension is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


